SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Europa Acquisition I, Inc. (Name of Issuer) Common Stock, $.001 par value per share (Title of Class of Securities) N/A (CUSIP Number) 100 Europa Drive, Suite 455 Chapel Hill, North Carolina 27517 732-409-1212 With a copy to: Barry I. Grossman, Esq. Ellenoff Grossman & Schole, LLP 150 East 42nd Street, 11th Floor New York, NY 10017 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 13, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box: o . The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. N/A 1)Name of Reporting Persons: Allan C. Schwartz 2)Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3)SEC Use Only 4)Source of Funds (See Instructions) PF 5)Check if Disclosure of Legal Proceedings is Required Pursuant To Items 2(d) or 2(e) o 6)Citizenship Or Place Of Organization U.S. (7)Sole Voting Power Number of Shares (8)Shared Voting Power Beneficially 0 Owned By Each (9)Sole Dispositive Power Reporting Person With (10)Shared Dispositive Power 0 2 11)Aggregate Amount Beneficially Owned by Each Reporting Person 12)Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13)Percent of Class Represented by Amount in Row (11) 90% 14)Type of Reporting Person IN 3 Item 1.Security and Issuer The security upon which this report is based is the common stock, par value $0.001, of Europa Acquisition I, Inc., a Nevada corporation, with its principal place of business located at 100 Europa Drive, Suite 455, Chapel Hill, North Carolina 27517. Item 2.Identity & Background The name of the person filing this statement is Allan C. Schwartz who is hereinafter sometimes referred to as the “Reporting Person.” The Reporting Person’s residence address is st Street, New York, NY, 10021. The phone number is (212) 879-9600. Allan C. Schwartz is currently a principal in the law firm of Schwartz & Weiss, P.C., with its principle place of business located at 119 East 71st Street, New York, NY 10021. During the past five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors).In addition, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction during the last five years which would make it subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. Item 3.Source and Amount of Funds and Other Consideration. On January 13, 2011, the Issuer, the Reporting Person, Marlin Financial Group, Inc.and Beige Holdings, LLC entered into a stock purchase agreement (“Stock Purchase Agreement”), pursuant to which Reporting Person purchased 90,000 shares of common stock of the Issuer (the “Common Stock”) from Marlin Financial Group, Inc.and Beige Holdings, LLC for an aggregate purchase price of $18,750. The Reporting Person also agreed to reimburse Marlin Financial Group, Inc.and Beige Holdings, LLC for all reasonable expenses and fees in connection with the stock purchase transaction which shall not exceed $2,000 in aggregate. Following the closing of the stock purchase transaction, Reporting Person owns 90% of the issued and outstanding shares of Common Stock. Item 4.Purpose of Transaction. The acquisition by the Reporting Person of beneficial ownership of the shares of the Issuer’s Common Stock resulted from the stock purchase transaction was undertaken by the Reporting Person to acquire the control of the Issuer. Subject to market conditions and other factors, the Reporting Person may purchase additional shares, maintain their present ownership or sell some or all of the shares of Common Stock. Other than as set forth in the Stock Purchase Agreement furnished as Exhibit 10.1 to the Form 8-K filed on January 19, 2010, the Reporting Person does not have any other plans or proposals that relate to, or would result in, any actions or events specified in clauses (a) through (j) of Item 4 to Schedule 13D. 4 Item 5.Interest in Securities of the Company. (a) As of the date hereof, the Reporting Person holds 90,000 sharesof the issued and outstanding Common Stock.Such amount represented 90% of the total issued and outstanding Common Stock. (b) The Reporting Person holds sole voting and dispositive power over the Common Stock as issued to the Reporting Person. (c) Except as disclosed above, the Reporting Person has not effectuated any transaction in the Common Stock during the past 60 days. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Company. In the Stock Purchase Agreement, the Issuer and Reporting Person agree and covenant to Beige Holdings, LLC that Gregory Schwartz, the Chairman of the Board, President and Chief Executive Officer of the Issuer, shall not be removed from any of his positions with the Issuer without the prior written consent by Beige Holdings, LLC. The Reporting Person has no other contracts, arrangements, understandings or relationships with any other person with respect to any securities of the Issuer. Item 7.Materials to be Filed as Exhibits. Exhibit 1.Stock Purchase Agreement furnished as Exhibit 10.1 to the Form 8-K filed on January 19, 2010, and is incorporated herewith by reference. 5 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certify that the information set forth in this Schedule 13D is true, complete and correct. Dated:February 11, 2011 By: /s/Allan C. Schwartz Name: Allan C. Schwartz 6
